Appeal, from order, Supreme Court, Bronx County (Norma Ruiz, J.), entered on or about March 6, 2002, which, upon defendant’s motion denominated one to renew and reargue a prior order of the same court (George Friedman, J.), entered July 30, 2001, which had granted *201plaintiffs’ motion for a default judgment for failure of defendant to timely appear, treated the renewal/reargument motion as being solely for reargument and denied the motion, unanimously dismissed, without costs.
The court properly treated the motion as one for reargument only, and the court’s denial of such motion is nonappealable (CPLR 5701 [a] [2] [viii]). Concur—Tom, J.P., Friedman, Nardelli, Sweeny and Malone, JJ.